DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on February 6, 2020, September 17, 2020, and November 12, 2021 have been considered by the Examiner and made of record in the application file.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication # 2020/0052811 A1) R1-1710531 document (“On multiplexing of different RS types”, 27th-30th June 2017).
Regarding claim 1, Li et al. teach a method of transmitting downlink data by a base station (Fig.7C @ 91) in a wireless communication system (Fig.5), the method comprising: 
determining whether a slot for transmitting downlink data corresponds to a slot in which a synchronization signal block is transmitted (read as “Determine uplink and downlink configuration” (Fig(s).2B, 3, 5)); 
transmitting the downlink data to a terminal in the resource region (read as send data to a UE (Fig. 2B, 3, 5, 7C)), 
However, Li et al. fail to explicitly teach in case that the slot for transmitting the downlink data corresponds to the slot in which the synchronization signal block is transmitted, 
identifying a resource region for transmitting the downlink data; and
wherein the resource region is a resource region other than a bandwidth in which the synchronization signal block is transmitted on a frequency axis.
The R1-1710531 document teaches a method where in case that the slot for transmitting the downlink data corresponds to the slot in which the synchronization signal block is transmitted (read as “In NR multiple SS blocks transmission within slot is supported. In such slots, some of PRB blocks transmitted ”(page 2)), 
identifying a resource region for transmitting the downlink data (read as REs allocated for PDSCH transmission (page 2)); and
wherein the resource region is a resource region other than a bandwidth in which the synchronization signal block is transmitted on a frequency axis. (read as “In order to maximize the efficiency of time and frequency resource utilization and enable PDSCH demodulation on the corresponding PRBs, the DM-RS patterns should be modified (e.g. by shifting DM-RS symbols in time) to avoid the collision with corresponding SS blocks.”(page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for avoiding collision with corresponding SS blocks by shifting DM-RS symbols in time as taught by as taught by the R1-1710531 document with the base station as taught by Li et al. for the 
Regarding claim 5, Li et al. teach a method of receiving downlink data by a terminal (Fig.7C @ 92) in a wireless communication system (Fig.6 and 7C), the method comprising:
determining whether a slot for receiving downlink data corresponds to a slot in which a synchronization signal block is received (read as receive uplink and downlink configuration information sent by a base station (Fig.6; Paragraph [0276])); 
 receiving the downlink data from an base station in the resource area (read as receive data from a base station (Fig.6)),
However, Li et al. fail to explicitly teach in case that the slot for receiving the downlink data corresponds to the slot in which the synchronization signal block is received, 
identifying a resource region for receiving the downlink data; and
wherein the resource region is a resource region other than a bandwidth in which the synchronization signal block is received on a frequency axis.
The R1-1710531 document teaches a method where in case that the slot for transmitting the downlink data corresponds to the slot in which the synchronization signal block is transmitted (read as “In NR multiple SS blocks transmission within slot is supported. In such slots, some of PRB blocks transmitted ”(page 2)), 
identifying a resource region for transmitting the downlink data (read as REs allocated for PDSCH transmission (page 2)); and
wherein the resource region is a resource region other than a bandwidth in which the synchronization signal block is transmitted on a frequency axis. (read as “In order to maximize the efficiency of time and frequency resource utilization and enable PDSCH demodulation on the corresponding PRBs, the DM-RS patterns should be modified (e.g. by shifting DM-RS symbols in time) to avoid the collision with corresponding SS blocks.”(page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for avoiding collision with corresponding SS blocks by shifting DM-RS symbols in time as taught by 
Regarding claim 9, Li et al. teach a base station (Fig.7C @ 91) for transmitting downlink data in a wireless communication system, the base station (Fig.7C @ 91) comprising: 
a transceiver (Fig.7A @ 72); and 
a controller  (Fig.7A @ 71) configured to determine whether a slot for transmitting downlink data corresponds to a slot in which a synchronization signal block is transmitted, 
transmit the downlink data to a terminal in the resource region (read as send data to a UE (Fig. 2B, 3, 5, 7C)), 
the controller being connected to the transceiver (Fig.7A @ 71, 72), 
However, Li et al. fail to explicitly teach in case that the slot for transmitting the downlink data corresponds to the slot in which the synchronization signal block is transmitted, 
identifying a resource region for transmitting the downlink data; and
wherein the resource region is a resource region other than a bandwidth in which the synchronization signal block is transmitted on a frequency axis.
The R1-1710531 document teaches a method where in case that the slot for transmitting the downlink data corresponds to the slot in which the synchronization signal block is transmitted (read as “In NR multiple SS blocks transmission within slot is supported. In such slots, some of PRB blocks transmitted ”(page 2)), 
identifying a resource region for transmitting the downlink data (read as REs allocated for PDSCH transmission (page 2)); and
wherein the resource region is a resource region other than a bandwidth in which the synchronization signal block is transmitted on a frequency axis. (read as “In order to maximize the efficiency of time and frequency resource utilization and enable PDSCH demodulation on the corresponding PRBs, the DM-RS patterns should be modified (e.g. by shifting DM-RS symbols in time) to avoid the collision with corresponding SS blocks.”(page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for avoiding collision with corresponding SS blocks by shifting DM-RS symbols in time as taught by as taught by the R1-1710531 document with the base station as taught by Li et al. for the purpose of improving resource allocation procedures by devices in a communication network.
Regarding claim 13, Li et al. teach a terminal (Fig.6, Fig.7B, Fig.7C @ 92) for receiving downlink data in a wireless communication system, the terminal (Fig.7C @ 92) comprising: 
a transceiver (Fig.7B @ 81, 82); and 
a controller (Fig.7B @ 83) configured to determine whether a slot for receiving downlink data corresponds to a slot in which a synchronization signal block is received 
receive the downlink data from a base station in the resource region (read as receive data from a base station (Fig.6)), 
the controller being connected to the transceiver (Fig.7B @ 81, 82, 83), 
However, Li et al. fail to explicitly teach in case that the slot for receiving the downlink data corresponds to the slot in which the synchronization signal block is received, 
identifying a resource region for receiving the downlink data; and
wherein the resource region is a resource region other than a bandwidth in which the synchronization signal block is received on a frequency axis.
The R1-1710531 document teaches a method where in case that the slot for transmitting the downlink data corresponds to the slot in which the synchronization signal block is transmitted (read as “In NR multiple SS blocks transmission within slot is supported. In such slots, some of PRB blocks transmitted within SS transmission bandwidth may contain REs allocated for PDSCH transmission.”(page 2)), 
identifying a resource region for transmitting the downlink data (read as REs allocated for PDSCH transmission (page 2)); and
wherein the resource region is a resource region other than a bandwidth in which the synchronization signal block is transmitted on a frequency axis. (read as “In order to maximize the efficiency of time and frequency resource utilization and enable PDSCH demodulation on the corresponding ”(page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for avoiding collision with corresponding SS blocks by shifting DM-RS symbols in time as taught by as taught by the R1-1710531 document with the UE as taught by Li et al. for the purpose of improving resource allocation procedures by devices in a communication network. 
Regarding claims 3, 7, and 11, and as applied to claims 1, 5, and 9 above, Li et al. as modified by the R1-170531 document, teach a method further comprising transmitting mini-slot configuration information to the terminal (Fig.5), a method further comprising receiving mini-slot configuration information from the base station (Fig.6), and a base station wherein the controller further perform control to transmit mini-slot configuration information to the terminal (Fig.5),  
wherein the mini-slot configuration information indicates whether the slot in which the synchronization signal block is transmitted is a mini slot. (read as mini-slot with downlink preset information (Fig.2B; Paragraph [0065]) For example, Li et al. teach a device using a “number of slots or mini-slots or OFDM symbols are configured for downlink transmission of downlink preset information. The downlink preset information includes at least one of: a downlink control channel, a synchronization channel, a ” (Paragraph [0065]))
Regarding claims 4, 8, 12, and 15, and as applied to claims 3, 7, 11, and 13 above, Li et al. teach devices executing “how to implement flexible duplex or dynamic TDD, how to determine uplink and downlink configuration and how to perform indication.”(Fig(s).5, 6, 7A-7C; Paragraph [0050]) Also, Li et al. teach a device using a “number of slots or mini-slots or OFDM symbols are configured for downlink transmission of downlink preset information. The downlink preset information includes at least one of: a downlink control channel, a synchronization channel, a downlink broadcast channel, or a discovery reference signal (DRS).” (Fig(s).2B, 5, 6, 7A-7C; Paragraph [0065])
However, Li et al. fail to explicitly teach the resource region corresponds to an OFDM block in which the synchronization signal block is transmitted on a time axis.  
The R1-1710531 document teach a method wherein the resource region corresponds to an OFDM block in which the synchronization signal block is transmitted on a time axis. (read as “In order to maximize the efficiency of time and frequency resource utilization and enable PDSCH demodulation on the corresponding PRBs, the DM-RS patterns should be modified (e.g. by shifting DM-RS symbols in time) to avoid the collision with corresponding SS blocks.” (page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for avoiding . 
Claims 2, 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication # 2020/0052811 A1), in view of R1-1710531 document (“On multiplexing of different RS types”, 27th-30th June 2017),  R1-1710372 document (“Remaining issues on SS block and SS burst set composition”, 27th-30th June 2017).
Regarding claims 2, 6, 10, and 14, and as applied to claims 1, 5, 9, and 13 above, Li et al. teach devices executing “how to implement flexible duplex or dynamic TDD, how to determine uplink and downlink configuration and how to perform indication.”(Fig(s).5, 6, 7A-7C; Paragraph [0050])
The R1-1710531 document teaches techniques for “the multiplexing of different RS types for NR.”(page 1)
However, Li et al. and the R1-1710531 document fail to explicitly teach wherein the resource region is a resource region excluding an orthogonal frequency-division multiplexing (OFDM) symbol in which a synchronization signal block using an analog beam different from that of the downlink data is transmitted on a time axis.
The R1-1710372 document teaches a method wherein the resource region is a resource region excluding an orthogonal frequency-division multiplexing (OFDM) symbol (read as unused resource) in which a synchronization signal block using an analog beam different from that of the downlink data is transmitted on a time axis. (read as “The usage of unused SS block should associate with the beam characteristic of SS-block, and should not degrade PSS/SSS detection performance. Narrow band filter for NR-PSS/ SSS should be considered.”(page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for using a blank symbol in a PSS to be used in a page and narrow band filter as taught by R1-10372 document and the function for avoiding collision with corresponding SS blocks by shifting DM-RS symbols in time as taught by as taught by the R1-1710531 document with the UE as taught by Li et al. for the purpose of improving resource allocation procedures by devices in a communication network. 
Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
December 17, 2021